191 S.E.2d 247 (1972)
16 N.C. App. 186
W. J. REID
v.
CONSOLIDATED BUS LINES, INC., and Fred H. Newnam.
Mary REID
v.
CONSOLIDATED BUS LINES, INC., and Fred H. Newnam.
No. 7218SC579.
Court of Appeals of North Carolina.
September 20, 1972.
*248 Clarence C. Boyan, High Point, for plaintiff appellants.
Womble, Carlyle, Sandridge & Rice, by Allan R. Gitter, and William F. Womble, Jr., Winston-Salem, for defendant appellees.
MALLARD, Chief Judge.
The trial judge did not commit error, as plaintiff contends, in permitting the defendants to amend their answer to conform to the evidence after the evidence on both sides was in and after the parties had argued the case to the jury. Roberts v. William N. and Kate B. Reynolds Memorial Park, 281 N.C. 48, 187 S.E.2d 721 (1972); G.S. § 1A-1, Rule 15.
Plaintiff also contends that the trial judge committed error in the instructions given to the jury. After an examination of the charge as a whole, we are of the opinion that the trial judge did not commit prejudicial error therein.
In the trial we find no prejudicial error.
No error.
CAMPBELL and BRITT, JJ., concur.